                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

NEAL HELLAND,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )        Case No. CIV-19-49-G
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
      Defendant.                           )

                                      ORDER

      Now before the Court is the Report and Recommendation of United States

Magistrate Judge Suzanne Mitchell, entered August 30, 2019. No objection to the Report

and Recommendation has been filed within the time allowed, and no extension of time in

which to object has been sought or granted. Therefore, the Report and Recommendation

of the Magistrate Judge (Doc. No. 22) is ADOPTED in its entirety. The decision of the

Commissioner of Social Security is AFFIRMED.

      IT IS SO ORDERED this 4th day of October, 2019.
